Appeal by the administrator from so much of a decree of the Surrogate’s Court, Westchester County, as (1) grants an allowance to the special guardian for his services, and (2) sustains certain objections to the account, and charges appellant (a) with certain moneys claimed to have been received by him as gifts from the intestate during his lifetime, and (b) with the value of certain jewelry claimed to have been given by the intestate to appellant’s wife. Decree, insofar as appealed from, unanimously affirmed, with costs, payable out of the estate. No opinion. Present — Nolan, P. J., Wenzel, Beldock, Murphy and Hallinan, JJ.